Title: To George Washington from Thomas Marshall, c.April 1796
From: Marshall, Thomas
To: Washington, George


        
          Sir
          [c.April 1796]
        
        I received yours of the 6th of Feby with a duplicate of your other of the 2d of Jany last. The latter I had previously received. If age & infirmaty will not be a sufficient excuse for my not sooner acknowledgeing that honor, I fear I must remain culpable for really I have no better to offer. For tho’ I am not more than one year older than you are I am much farther gone than my wishes lead me to hope you are.
        Major Lewis will be much more proper to confide the sale of your rough Creek lands to than myself, as he will be on the spot. I have not been able to procure more particular information respecting the quallity of that land than I formerly wrote you, tho’ I expect it every day, as a Gentleman who has it in his power has promis’d me to make the necessary enquiry & inform me.
        I now can only say that settlements in that quarter encrease rapidly and consiquently the price of Lands increase in the same proportion. Lands of the first quallity in this part of the country are now selling (unimproved) from 40/ to £3 pr Acre & I see no good reason why lands of the same quality may not rise to an equal price there as here when the settlement is equally full.
        I thank you for the kind notice you take in your PostScript of having seen my son John & am happy to hear of his being well.
        I now send your terms of sale to one of the Lexington Printers & have ordered a publication of them agreable to your directions. Give me leave to assure you Sir that it is with the greatest pleasure I shal⟨l⟩ recieve & execute any future request with

whic⟨h⟩ you may think proper to honor me. I have the honor to be with the most respectfu⟨l⟩ esteem Sir Your most obedient servant
        
          T. Marshall
        
      